    Case 4:20-cv-04158-KES Document 17 Filed 06/17/21 Page 1 of 7 PageID #: 85




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION



LOL FINANCE CO.,                                       4:20-CV-04158-KES
                     Plaintiff,


         vs.                                        ORDER DENYING
                                              DEFENDANTS’ MOTION TO DISMISS
STEVEN CHRISTIAN ENGER,
CHRISTOPHER STEVEN ENGER, and
DARLA MAE ENGER,
                     Defendants.


        Plaintiff, LOL Finance Co. (LOLFC), brought suit against defendants

Steven Christian Enger, Christopher Steven Enger, and Darla Mae Enger (the

Engers) seeking a money judgment for breach of contract. Docket 15. Steven

Enger and Darla Enger move to dismiss the lawsuit for failure to state a claim,

and Christopher Enger joins the motion to dismiss.1 Dockets 12, 14. LOLFC

opposes the motion to dismiss. Docket 16. For the following reasons, the court

grants the motion to join and denies the motion to dismiss.

                             FACTUAL BACKGROUND

        The facts alleged in the complaint, accepted as true, are as follows:

        LOLFC is a Minnesota corporation with its principal place of business in

Arden Hills, Minnesota. Docket 15 ¶ 1. LOLFC provides loans to agricultural


1Christopher Enger’s motion to join the motion to dismiss of Steven Christian
Enger and Darla Mae Enger is unopposed. Thus, the motion to join is granted.
 Case 4:20-cv-04158-KES Document 17 Filed 06/17/21 Page 2 of 7 PageID #: 86




producers, including crop producers. Id. ¶ 7. The Engers, individually and

through their general partnership, Enger Farms General Partnership (Enger

Farms), are or were in the business of raising crops. Id. ¶ 8.

      On March 25, 2019, LOLFC entered into a Loan Agreement with the

Engers and Enger Farms for the principal sum of $250,000 plus interest at the

rate of 2.5% per year, to be paid in full by February 1, 2020. Id. ¶ 9; Docket

15-1. The Loan provides that all products purchased by the Engers “with loan

proceeds will be used exclusively for commercial farming and agricultural

purposes.” Docket 15-1 at 1. It also states that if the Engers and Enger Farms

default, “[LOLFC] shall have all remedies available to it at law or equity,

including all of the remedies as to the Collateral of a secured party under the

Uniform Commercial Code, including which shall permit [LOLFC] to demand

immediate payment of all Obligations . . . .” Id. at 3. Collateral to secure the

Loan Agreement included a security interest in all crops, everything involved

with growing crops, and cash and non-cash proceeds from the sale or exchange

of any of the collateral. See id. at 2.

      On November 21, 2019, Enger Farms filed a petition for Chapter 12

bankruptcy in the United States Bankruptcy Court for the District of South

Dakota. Docket 15 ¶ 13. “[A]ll action to collect the Loan from Enger Farms has

been stayed under 11 U.S.C. § 362(a)(1).” Id.

      Enger Farms failed to pay the principal and interest due under the Loan

Agreement on or before February 1, 2020. Id. ¶ 11. On September 4, 2020,

LOLFC sent the Engers and Enger Farms a letter, “notifying them of their

                                          2
 Case 4:20-cv-04158-KES Document 17 Filed 06/17/21 Page 3 of 7 PageID #: 87




defaults and demanding payment of all amounts due under the Loan on or

before September 18, 2020.” Id. ¶ 14.

      In its Complaint, LOLFC claims that the Engers failed and refused to pay

the amounts due under the loan, breaching their contract. Id. ¶ 21. LOLFC

seeks to recover the principal amount of $250,000, plus interest, attorney fees,

and costs. Id. ¶ 23-25. On December 21, 2020, Steven Enger and Darla Enger

filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Docket

12. Christopher Enger moves to join the motion. Docket 14.

                                LEGAL STANDARD

      Rule 12(b)(6) provides for dismissal of a claim if the claimant has failed to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

      The court must accept the well-pleaded allegations in the complaint as

true and draw all reasonable inferences in favor of the non-moving party.

Schriener v. Quicken Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014). The

“plaintiff's obligation to provide the grounds of his entitle[ment] to relief

requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (alteration

in original) (internal quotation marks and citation omitted). “If a plaintiff




                                          3
 Case 4:20-cv-04158-KES Document 17 Filed 06/17/21 Page 4 of 7 PageID #: 88




cannot make the requisite showing, dismissal is appropriate.” Abdullah v.

Minnesota, 261 F. App'x 926, 927 (8th Cir. 2008).

      Because this case arises under diversity jurisdiction, the court relies on

South Dakota’s substantive law and federal procedural law. Great Plains Tr. Co.

v. Union Pac. R.R. Co., 492 F.3d 986, 995 (8th Cir. 2007).

                                  DISCUSSION

      The Engers argue that LOLFC failed to comply with SDCL § 54-13-10

before commencing the present action. Docket 13 at 2. SDCL § 54-13-10

states:

      A creditor desiring to commence an action or a proceeding in this
      state to enforce a debt totaling fifty thousand dollars or greater
      against agricultural land or agricultural property of the borrower or
      to foreclose a contract to sell agricultural land or agricultural
      property or to enforce a secured interest in agricultural land or
      agricultural property or pursue any other action, proceeding
      or remedy relating to agricultural land or agricultural property of the
      borrower shall file a request for mandatory mediation with the
      director of the agricultural mediation program. No creditor may
      commence any such action or proceeding until the creditor receives
      a mediation release as described in this chapter, or the debtor
      waives mediation or until a court determines after notice and
      hearing, that the time delay required for mediation would cause the
      creditor to suffer irreparable harm because there are reasonable
      grounds to believe that the borrower may waste, dissipate, or divert
      agricultural property or that the agricultural property is in imminent
      danger of deterioration. . . .

Essentially, SDCL § 54-13-10 is comprised of four limited circumstances that

require a creditor to file a request for mediation. See Docket 16 at 3-4. In all

four circumstances, a creditor recovers a debt by enforcement of a security

interest. Id.




                                         4
 Case 4:20-cv-04158-KES Document 17 Filed 06/17/21 Page 5 of 7 PageID #: 89




        The Engers contend that under SDCL § 15-16-7, a judgment attaches to

a defendant’s real property after it has been docketed. Docket 13 at 2. They

argue this includes any agricultural land and agricultural property a defendant

owns, thus requiring mediation under SDCL § 54-13-10. Id.; see SDCL § 15-

16-7.

        LOLFC claims that SDCL § 54-13-10 is inapplicable and the parties are

not required to complete mediation before commencing suit to obtain a money

judgment. Docket 16 at 1. LOLFC states that it seeks a money judgment

against the Engers based on their loan default, but that “[i]t does not seek to

enforce a debt against agricultural land or agricultural property, foreclose a

contract to sell agricultural land or agricultural property, enforce a secured

interest in agricultural land or agricultural property or pursue any other

action, proceeding or remedy relating to agricultural land or agricultural

property.” Id. It argues that while the Loan Agreement requires the Engers to

use the loan proceeds for agricultural purposes, the Loan Agreement does not

require that LOLFC enforce a debt against secured collateral in the event of

default. Docket 15-1 at 3. Because LOLFC is seeking money damages for the

Engers’ breach of contract under the Loan Agreement, LOLFC argues that

SDCL § 54-13-10 does not apply. Docket 16 at 1.

        Here, LOLFC is seeking a money judgment against the Engers for their

default. LOLFC is not attempting to enforce a debt against agricultural land or

agricultural property of the borrower or to foreclose a contract to sell

agricultural land or agricultural property or to enforce a secured interest in

                                         5
 Case 4:20-cv-04158-KES Document 17 Filed 06/17/21 Page 6 of 7 PageID #: 90




agricultural land or agricultural property or pursue any other action,

proceeding or remedy relating to agricultural land or agricultural property of

the borrower. As a result, SDCL § 54-13-10 does not apply.

      If LOLFC had obtained a judgment in state court, under SDCL § 15-16-7

the judgment, once docketed with the clerk of the circuit court, would

immediately be a lien on all the real property in the county where the judgment

was docketed. But here, LOLFC is seeking a federal judgment. Under SDCL

§ 15-16-29, a federal judgment does not become a lien on real property until

the judgment is filed and docketed with the circuit courts of South Dakota. As

a result, LOLFC is not attempting to enforce a debt or pursue any type of

remedy against agricultural land or agricultural property by seeking a money

judgment. Once the judgment is obtained, however, LOLFC must comply with

SDCL § 54-13-10 before it can docket its judgment with the clerk of a South

Dakota circuit court in any county where the Engers have agricultural land or

agricultural property. Otherwise, they may be in violation of SDCL § 54-13-10.

      Even if the court found that SDCL § 54-13-10 did apply here, the South

Dakota Supreme Court has held that SDCL § 54-13-10 is not jurisdictional in

nature and a creditor’s failure to file a mediation request does not warrant

dismissal. Walsh v. Larsen, 705 N.W.2d 638, 641-43 (S.D. 2005). Thus, the

court denies the Enger’s motion to dismiss.




                                        6
 Case 4:20-cv-04158-KES Document 17 Filed 06/17/21 Page 7 of 7 PageID #: 91




                                    CONCLUSION

      The Engers have failed to establish that mandatory mediation under

SDCL § 54-13-10 applies to LOLFC’s breach of contract suit. Thus, it is

      ORDERED that the motion to join (Docket 14) is granted and the motion

to dismiss (Docket 12) is denied.

      DATED this 17th day of June, 2021.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        7
